Case 2:19-cv-00115-LGW-BWC Document 12 Filed 05/14/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case eon afILED
U.S. DISTRICG COURT
BDHNCHHAY Rin

wis ei)

United States District Court ayy. jy 5,
Southern District of Georgia ie

 

CLERK Coe Qos
MARY ELIZABETH NOLAND 28. BIST. OF GA.

JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: 2:19cev115
ED JEFFORDS

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

V1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.
IT IS ORDERED AND ADJUDGED
that in accordance with the Order of this Court dated May 7, 2020; the Report and Recommendation
of the Magistrate Judge is ADOPTED as the opinion of this Court. The Court DISMISSES

Plaintiff's Complaint and DENIES in forma pauperis status on appeal. This civil action stands closed.

 

Approved by
HON. LIS GODBEY WOOD, JUDGE

 

 

Muy 4, Lv Scott L. Poff
, =e

Date Clerk

ine a:
Uanaw SO
(By) Deputy Clerk

 

GAS Rev 10/1/03
